Exhibit 10.29

AMENDMENT TO OFFER LETTER

NICK LAZZARO

THIS AMENDMENT (the “Amendment”) is entered into this 30th day of December, 2010
by and among Vonage Network LLC (the “Company”) and Nick Lazzaro (the
“Executive”).

WHEREAS, the Company and the Executive entered into an Offer Letter, dated as of
February 9, 2009 (the “Offer Letter”). Capitalized terms used but not otherwise
defined herein shall have the same meanings as in the Offer Letter;

WHEREAS, the Executive has not undergone a “separation from service” (as defined
under Section 409A of the Code); and

WHEREAS, the parties hereto intend to amend the Offer Letter in order to comply
with Section 409A of the Code.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:

1. The first paragraph of Section 7 of the Offer Letter is hereby deleted and
replaced in its entirety with the following:

“In addition, in the event your employment is terminated by the Company without
“Cause” or by you with “Good Reason”, each as defined below, subject to your
execution and delivery to the Company of a Separation Agreement and General
Release (a “Release”) and such Release becoming irrevocable no later than the
ninetieth (90th) day following your termination of employment, you will be
entitled to severance pay equal to twenty-four (24) months of your then-current
base salary, minus the number of months employed, subject to a twelve (12) month
severance period minimum, and a prorated portion of your TBO for the termination
year, less applicable withholding, which will be paid by the Company during its
regular payroll cycle over the six (6) month period following your employment
termination, commencing on the first payroll date after the Release has become
effective and irrevocable, but in no event later than the ninetieth (90th) day
following your termination of employment, with the first payment including any
amounts that would otherwise be due prior thereto; provided, however, that if
the applicable ninety (90) day period begins in one taxable year and ends in a
second taxable year, then the payment of severance as set forth herein shall
commence on the later of (i) the first payroll date after the Release has become
effective and irrevocable and (ii) the first payroll date that falls in the
second taxable year, but in either case, no later than the ninetieth (90th) day
following your termination of employment. Notwithstanding anything else to the
contrary, if the Company does not receive an effective and irrevocable Release
no



--------------------------------------------------------------------------------

later than the ninetieth (90th) day following your termination of employment
then you shall forfeit all rights to any and all severance payments set forth
herein.”

2. Section 8(d) is hereby amended by inserting the word “you” in the penultimate
sentence of the third paragraph thereof such that the sentence shall now read as
follows: “In no event may you, directly or indirectly, designate the calendar
year of any payment to be made under this Offer Letter.”

3. Section 8(d) is hereby further amended by deleting the sentence “All
reimbursements and in kind benefits provided under this Offer Letter shall be
made or provided in accordance with the requirements of section 409A of the
Code.” and replacing it with the following:

“With respect to reimbursements or in kind benefits subject to Section 409A of
the Code, (i) all such expenses or other reimbursements shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by you; (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.

4. Compliance with Section 409A of the Code. The amendments to the Offer Letter
under this Amendment are intended to comply with Section 409A of the Code and,
accordingly, to the maximum extent permitted, shall be interpreted in a manner
consistent with such intent and with any further regulatory, administrative or
other official guidance under Section 409A of the Code that addresses the same
subject matter. Nothing contained in this Amendment shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
of the Code. The Company has no obligation to take any action to prevent the
assessment of any additional income tax, interest or penalties under
Section 409A of the Code on any person and the Company, its subsidiaries and
affiliates shall not have any liability to you with respect thereto. The
employees or representatives of the Company, its subsidiaries and affiliates
shall not have any personal liability to the Executive with respect the
assessment of any additional income tax under Section 409A of the Code.

5. Entire Agreement. The Offer Letter, together with this Amendment, constitutes
the complete and exclusive understanding of the parties with respect to the
Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.

6. Full Force. Except as set forth in this Amendment, the Offer Letter remains
in full force and effect.

7. Compensation Committee Approval. This Amendment is subject to and contingent
upon approval and authorization by the Compensation Committee of the

 

2



--------------------------------------------------------------------------------

Board of Directors of the Company and shall be of no force or effect unless and
until so authorized and approved.

8. Headings. The headings of the paragraphs of this Amendment are inserted for
convenience only and shall not be deemed to constitute part of this Amendment or
to affect the construction thereof.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

VONAGE NETWORK LLC

By:  

    /s/ Barry Rowan

Name: Barry Rowan

Title: VP & Treasurer

EXECUTIVE

/s/ Nick Lazzaro

Nick Lazzaro

[SIGNATURE PAGE – AMENDMENT TO LAZZARO OFFER LETTER]